Order entered March 10, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                               No. 05-20-01102-CR

                EX PARTE SCOTT KENT CHAMBERLAIN

               On Appeal from the County Court at Law No. 7
                           Collin County, Texas
                   Trial Court Cause No. 007-83088-2020

                                    ORDER

      Before the Court is the State’s March 8, 2021 first motion for extension of

time to file its brief. We GRANT the motion and ORDER the State’s brief filed

on or before March 25, 2021.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE